Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendants of criminal possession of marihuana in the second degree, defendants’ primary claim is that *941there was no probable cause for issuance of the warrant authorizing the search of their residence. The suppression court found that the information before the issuing Magistrate was sufficient to constitute probable cause and denied defendants’ motion to suppress. We agree. The affidavit submitted in support of the warrant application contained information from a number of informants, some of whom were named therein and others whose identities were not disclosed. The hearsay information contained in the warrant application fully satisfied both prongs of the Aguilar-Spinelli test for reliability (see, Aguilar v Texas, 378 US 108; Spinelli v United States, 393 US 410; People v Griminger, 71 NY2d 635). The suppression court also properly concluded that the issuing Magistrate had authority to issue the search warrant and that a Darden hearing (see, People v Darden, 34 NY2d 177) was unnecessary. (Appeal from judgment of Jefferson County Court, Clary, J. — criminal possession of marihuana, second degree.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.